 

Exhibit 10.2

 

EXECUTION VERSION

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), dated September 29, 2017 is by and
between Guardion Health Sciences, Inc., a Delaware corporation (the “Company”),
and David W. Evans (“Consultant”).

 

WHEREAS, concurrently herewith, the Company and VectorVision Ocular Health,
Inc., on the one hand, and VectorVision, Inc. (“VectorVision”) and Consultant,
on the other hand, are entering into that certain Asset Purchase and
Reorganization Agreement, dated as of September 29, 2017 (the “Reorganization
Agreement”), pursuant to which the Company will purchase certain assets of
VectorVision, as more particularly described in the Reorganization Agreement;

 

WHEREAS, execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Reorganization
Agreement;

 

WHEREAS, VectorVision is engaged in the business of standardized vision testing
for glare, contrast sensitivity and ETDRS acuity (the “Business”);

 

WHEREAS, upon the closing of the Reorganization Agreement (the “Closing”),
Consultant will become a member of the Board of Directors of the Company;

 

WHEREAS, Consultant is an internationally recognized expert, author and speaker
and has considerable experience and expertise in the measurement of visual
function related to refractive surgery, glaucoma, eye diseases, visual
performance and ocular blood flow.

 

WHEREAS, the Company desires to retain Consultant to provide consulting services
to the Company and its Affiliates (as defined below); and

 

WHEREAS, Consultant is willing to provide such services in accordance with the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of such engagement and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Consultant agree as follows:

 

1.           Services. During the Consulting Period, Consultant shall provide
services to the Company and its Affiliates as described in Schedule A attached
hereto (the “Services”). Consultant shall use Consultant’s best efforts to
perform the Services such that the results are satisfactory to the Company.
“Affiliate” of Company means any individual, corporation, partnership, joint
venture, limited liability company, unincorporated organization, trust,
association or other entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
Company. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of an Affiliate,
whether through the ownership of voting securities, by contract or otherwise.

 

 -1- 

 

 

2.           Compensation. As consideration for the Services, the Company agrees
to pay Consultant the fixed rate of Ten Thousand Dollars ($10,000) per month for
the first six (6) months of Services, and Seven Thousand Five Hundred Dollars
($7,500.00) per month for the remainder of the Consulting Period (the “Fees”).

 

3.           Term. The initial term of this Agreement shall be for three (3)
years from the date of the Closing (the “Effective Date”) (the “Initial Term”)
and thereafter this Agreement shall automatically renew for additional
twelve-month periods (each such extension, a “Renewal Term”) unless the Company
or Consultant provides written notice of non-renewal to the other party at least
thirty (30) days in advance of the expiration of the Initial Term or any Renewal
Term, as applicable (the Initial Term, together with any Renewal Term, the
“Consulting Period”).

 

4.           Termination. Consultant’s services hereunder may be terminated
prior to the end of the Consulting Period as follows:

 

4.1          Automatically in the event of the death of Consultant;

 

4.2          At the option of the Company, on thirty (30) days prior written
notice to Consultant or Consultant’s personal representative in the event of the
Disability of Consultant. As used herein, the term Disability shall mean
Consultant’s becoming incapacitated for a period of at least one hundred eighty
(180) days by accident, sickness or other circumstance that renders Consultant
mentally or physically incapable of performing the material duties and services
required of Consultant hereunder during such period;

 

4.3          At the option of the Company for Cause (as defined in Section 5.4),
immediately upon written notice to Consultant;

 

4.4          At the option of the Company without Cause, on prior written notice
to Consultant (provided that the assignment of this Agreement to and assumption
of this Agreement by the purchaser of all or substantially all of the assets of
the Company shall not be treated as a termination without Cause under this
Section 4.4);

 

4.5          At the option of Consultant in the event that Company (i) dissolves
or (ii) files, or has filed against it, a petition for voluntary or involuntary
bankruptcy or pursuant to any other insolvency law, makes or seeks to make a
general assignment for the benefit of its creditors or applies for, or consents
to, the appointment of a trustee, receiver or custodian for a substantial part
of its property;

 

4.6          At any time after the completion of the Initial Term at the option
of the Consultant, by providing one hundred twenty (120) days prior written
notice to the Company; or

 

4.7          By mutual agreement of the parties.

 

 -2- 

 

  

5.           Payment for Early Termination.

 

5.1          Termination by the Company Without Cause. If Consultant’s services
hereunder are terminated prior to the end of the Consulting Period by the
Company without Cause (and not due to death or Disability), subject to Section
5.5 hereof, Consultant shall be entitled to:

 

(a)           within thirty (30) days following such termination, payment of
Consultant’s accrued and unpaid Fees and reimbursement of expenses under Section
7 hereof in each case accrued through the date of termination; and

 

(b)           continuation of Consultant’s Fees for the longer of: (i) the
remainder of the then-current Initial Term or Renewal Term, as applicable, or
(ii) one (1) year (such longer period, the “Fee Continuation Period”), payable
at the same time Fees would have been paid if Consultant had continued to
provide services to the Company or its Affiliates for the remainder of such Fee
Continuation Period; provided, however, if the Consultant’s review period for
the release of claims required pursuant to Section 5.5 hereof spans two of
Consultant’s taxable years, the first payment shall be made on the first
regularly scheduled payroll date of the later taxable year following the
effective date of such release of claims and shall include any amounts due prior
thereto.

 

5.2          Termination due to Death or Disability. Upon the termination of
Consultant’s services hereunder prior to the end of the Consulting Period due to
Consultant’s death or Disability pursuant to Section 4.1 or Section 4.2
respectively, Consultant or Consultant’s legal representatives shall be entitled
to receive the payments and benefits described under Section 6.1(a) hereof.

 

5.3          Termination by the Company for Cause or Termination by Consultant.
Except for the payments and benefits described in Section 5.1(a), Consultant
shall not be entitled to receive payments or benefits after the last date the
Consultant provides services to the Company or its Affiliates upon the
termination of Consultant’s services hereunder prior to the end of the
Consulting Period by the Company for Cause pursuant to Section 4.3 or by
Consultant pursuant to Section 4.5.

 

5.4          Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i)           Consultant’s willful failure or refusal to perform the Services
after being given written notice and thirty (30) days to remedy such failure or
refusal;

 

(ii)         Consultant’s willful misconduct, gross negligence or breach of
fiduciary duty in connection with Consultant’s performance of the Services;

 

(iii)        Consultant’s act of dishonesty or breach of trust in connection
with Consultant’s performance of the Services that is reasonably likely to be
materially injurious to the Company or its Affiliates or misappropriation of any
assets or business opportunities of the Company or its Affiliates;

 

(iv)        Consultant’s conviction of, a plea of guilty or no contest to, or
indictment for, any indictable criminal offence or any other criminal offence
involving fraud, dishonesty or misappropriation;

 

 -3- 

 

  

(v)         Consultant’s conduct which is reasonably likely to injure the
reputation or business of the Company, including, without limitation, any
willful violation by Consultant of any policies of the Company or its
Affiliates;

 

(vi)        Consultant’s breach of any confidentiality, non-solicitation or non-
competition obligations to the Company, including, without limitation, Section
8.1 of this Agreement;

 

(vii)       material breach by Consultant of any of the provisions of this
Agreement or any other agreement in effect between Consultant and the Company
which (if curable) is not cured within thirty (30) days of written notice; or

 

(viii)      as provided in Section 12.1 hereof.

 

5.5          Conditions to Payment. All payments due to Consultant under this
Section 5 which are not otherwise required by law shall only be payable if
Consultant (or Consultant’s beneficiary or estate) delivers to the Company and
does not revoke (under the terms of applicable law) a general release of all
claims in a form provided by the Company. Such general release shall be executed
and delivered (and no longer subject to revocation) within sixty (60) days
following termination. Failure to timely execute and return such release or
revocation thereof shall be a waiver by Consultant of Consultant’s right to
payment for the early termination of the Consulting Period. In addition, payment
for the early termination of the Consulting Period shall be conditioned on
Consultant’s compliance with Section 8 hereof.

 

6.           Reimbursement of Expenses. The Company shall reimburse Consultant
for Consultant’s reasonable and necessary expenses actually incurred by
Consultant directly in connection with Consultant’s performance of the Services
hereunder, including, without limitation, reasonable travel expenses, program
attendance fees and membership fees, subject to appropriate substantiation and
itemization of such expenses in accordance with the guidelines and limitations
established by the Company from time to time.

 

7.           Independent Contractor Status. It is expressly understood by the
Company and Consultant, and Consultant specifically requested, that Consultant
will be performing the Services under this Agreement as an independent
contractor for the Company and that neither Consultant nor any employee,
representative, agent or subcontractor of Consultant is an employee or agent of
the Company or its Affiliates. Consultant shall not hold out himself as an
employee, agent, partner or joint venture of the Company or its Affiliates.
Consultant will provide his own equipment and materials as may be required to
perform the Services, will perform the Services at a location of his choice,
will set his own schedule for performing the Services (subject to interim and
final deadlines for the delivery of work product as may from time to time be
stated by the Company), and will not be subject to the direction or control of
the Company or its Affiliates in conjunction with his performance of the
Services (subject to specifications to be stated by the Company from time to
time relating to the work product) but will be subject to all decisions and
actions of the Company’s Board of Directors. Consultant will be solely
responsible for all withholding and payment of taxes and similar charges related
to the compensation paid hereunder, as well as any applicable insurance,
including but not limited to any worker’s compensation. The Company will report
all payments to Consultant hereunder via a Form 1099.

 

 -4- 

 

  

8.           Restrictions on Activities of Consultant.

 

8.1          Non-Competition. During the Consulting Term and either (i) the Fee
Continuation Period, if Consultant’s Services are terminated by the Company
without Cause, or (ii) the one (1) year period commencing on the date Consultant
ceases to provide the Services to the Company or its Affiliates pursuant to this
Agreement, if Consultant’s Services are terminated by the Company for any other
reason or by Consultant pursuant to Section 4.5 (the “Restriction Period”),
Consultant covenants and agrees that Consultant shall not directly or indirectly
(whether for compensation or otherwise) own or hold any interest in, manage,
operate, control, consult with, render services for, or in any manner
participate in, any Competitive Business, either as a general or limited
partner, proprietor, shareholder, officer, director, agent, employee,
consultant, trustee, affiliate or otherwise. Nothing herein shall prohibit
Consultant from being a passive owner of not more than two percent (2%) of the
outstanding securities of any publicly traded company engaged in a Competitive
Business. For purposes of this Agreement, “Competitive Business” shall mean any
business in the United States that the Company or, to Evan's knowledge, any of
its Affiliates is conducting or is considering conducting at the time
Consultant’s services hereunder are terminated. For purposes of this Agreement,
"Competitive Business" shall not include any of the activities of listed on
Section 3.23 of the Disclosure Schedule provided in connection with the
Reorganization Agreement.

 

8.2          Non-Solicitation. Consultant covenants and agrees that during the
Restriction Period, Consultant shall not directly or indirectly (i) influence or
attempt to influence or solicit any employees or independent contractors of the
Company or any of its Affiliates to restrict, reduce, sever or otherwise alter
their relationship with the Company or such Affiliates, (ii) hire any employees
or independent contractors of the Company or any of its Affiliates, (iii)
solicit or induce, or attempt to solicit or induce, any person or entity that is
a client, customer or business relation of the Company or any of its Affiliates
to cease being a client, customer or business relation of the Company or any of
its Affiliates or to divert all or any part of such person or entity’s business
from the Company or any of its Affiliates, or (iv) assist any other person or
entity in any way to do, or attempt to do, anything prohibited by Sections
8.2(i), (ii), or (iii).

 

8.3          Confidentiality.

 

(a)           Consultant shall not, during the Consulting Period or at any time
thereafter directly or indirectly, disclose, reveal, divulge or communicate to
any person other than authorized officers, directors and employees of the
Company or use or otherwise exploit for Consultant’s own benefit or for the
benefit of anyone other than the Company, any Confidential Information (as
defined below). Consultant shall not have any obligation to keep confidential
any Confidential Information if and to the extent disclosure thereof is
specifically required by applicable law, court order or other legal or
regulatory process; provided, however, that in the event disclosure is required
by applicable law, Consultant shall provide the Company with prompt notice, to
the extent reasonably possible, of such requirement prior to making any
disclosure so that the Company may seek an appropriate protective order.

 

 -5- 

 

  

(b)           “Confidential Information” means any information with respect to
the Company or its Affiliates, including methods of operation, customer lists,
products, prices, fees, costs, technology, formulas, inventions, trade secrets,
know-how, software, marketing methods, plans, personnel, suppliers, competitors,
markets or other specialized information or proprietary matters; provided, that,
there shall be no obligation hereunder with respect to, information that (i) is
generally available to the public on the Effective Date, (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder, or (iii) is required to be disclosed by law, court order
or other legal or regulatory process and Consultant gives the Company prompt
written notice and the opportunity to seek a protective order.

 

8.4         Intellectual Property and Ownership.

 

(a)           Intellectual Property Rights Defined. Intellectual Property Rights
(“IPR”) means all intellectual property or other similar rights arising out of:
(i) any patent or any application therefor and any and all reissues, divisions,
continuations, renewals, reexaminations, extensions, and continuations-in-part
thereof; (ii) inventions (whether patentable or not in any country), invention
disclosures, industrial designs, improvements, trade secrets, proprietary
information, know-how, technology, and technical data; (iii) other proprietary
rights in technology, including databases, software, all source and object code,
algorithms, architecture, structure, display screens, layouts, inventions,
development tools, and all documentation and media constituting, describing, or
relating to the above, including, without limitation, manuals, memoranda,
records, or business information, anywhere in the world; (iv) any trademark or
any application therefor; (v) any work of authorship; and (vi) any applications,
registrations, provisional applications, or other filings for, or to obtain,
protect, perfect, or secure, any of the foregoing, anywhere in the world.

 

(b)           Sole and Exclusive Benefit of Company. The Parties agree that all
IPR that Consultant prepares, creates or otherwise develops (i) under this
Agreement, (ii) or in performing the Services, or (iii) for or related to the
Business ("Consultant-Created IPR"), is prepared for the sole and exclusive
benefit of the Company and is the intellectual property of the Company. The
Parties agree that IPR solely prepared, created or developed in connection with
Consultant’s other professional activities identified in Section 3.23 of the
Disclosure Schedule provided in connection with the Reorganization Agreement
(“Excluded IPR”) shall not constitute Consultant-Created IPR, provided, however,
that in the event that any Excluded IPR has joint applicability or relevance to
the Business, such IPR shall constitute Consultant-Created IPR. Consultant shall
sign such documents and take such steps as the Company may reasonably require,
at the cost and expense of the Company, to enable the Company to acquire,
perfect, and enforce its IPR and other legal protections for the
Consultant-Created IPR, or to otherwise assist the Company in securing the full
benefit of the rights conferred in this Agreement. Unless otherwise agreed to in
writing, the Company shall have the sole and exclusive right to register all
such Consultant-Created IPR in its name as the owner and author of such
Consultant- Created IPR.

 

(c)           Ownership of Intellectual Property Rights. Company and Consultant
further acknowledge and agree that all Consultant-Created IPR, any existing IPR
of the Company, and all IPR in the Business (“Company IPR”) are and shall
become, upon creation, the sole and exclusive property of Company. Company shall
have and retain the right, but not the obligation, to seek, apply for and obtain
any or all copyrights, patents, registrations and similar protections which may
be available or applicable to Company IPR, including reissues, extensions,
divisions, continuations, and continuations-in-part thereof. Consultant shall
promptly disclose in writing to Company each new development of
Consultant-Created IPR and Excluded IPR as may be necessary to ensure Company’s
ownership of Company IPR. Consultant shall be bound to the terms of Section 8.3
in respect to Confidential Information related to Company IPR.

 

 -6- 

 

  

(d)           Assignment. Notwithstanding Sections 8.4(b) and 8.4(c) above,
Consultant and Consultant’s heirs, assigns and representatives hereby
irrevocably assigns, transfers, and conveys to Company the sole and exclusive
right, title, and interest in and to the Company IPR, including, without
limitation: (a) all patents, patent applications, copyrights, mask works, trade
secrets, trademarks, and other Intellectual Property Rights related to any of
the Company IPR anywhere in the world, and (b) any and all Moral Rights (as
defined below) that Consultant may have in or with respect to any Company IPR.
Consultant hereby forever waives and agrees never to assert any and all Moral
Rights that Consultant may have in or with respect to the Company IPR. For
purposes of this Agreement, “Moral Rights” shall mean any rights to claim
authorship of the Company IPR, to object to or prevent the modification of any
Company IPR, or to withdraw from circulation or control the publication or
distribution of any Company IPR, and any similar right, existing under judicial
or statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”

 

(e)           Whether during or after the Consulting Period, Consultant further
agrees to execute and acknowledge all papers and to do, at the Company’s
expense, any and all other things necessary for or incident to the applying for,
obtaining and maintaining of such letters patent, copyrights, trademarks or
other intellectual property rights, as the case may be, and to execute, on
request, all papers necessary to assign and transfer such Company IPR to the
Company and its successors and assigns. In the event that the Company is unable,
after reasonable efforts and, in any event, after ten (10) business days, to
secure Consultant’s signature on a written assignment to the Company, of any
application for letters patent, trademark registration or to any common law or
statutory copyright or other property right therein, whether because of
Consultant’s physical or mental incapacity, or for any other reason whatsoever,
Consultant irrevocably designates and appoints the Secretary of the Company as
Consultant’s attorney-in-fact to act on Consultant’s behalf to execute and file
any such applications and to do all lawfully permitted acts to further the
prosecution or issuance of such assignments, letters patent, copyright or
trademark.

 

8.5          Return of Company Property. Within ten (10) days following the date
of any termination of Consultant’s services, Consultant or Consultant’s personal
representative shall return all property of the Company or its Affiliates in
Consultant’s possession, including but not limited to all Company-owned computer
equipment (hardware and software), smart phones, facsimile machines, Blackberry,
tablet computers and other communication devices, credit cards, office keys,
security access cards, badges, identification cards and all copies (including
drafts) of any documentation or information (however stored) relating to the
business of the Company, its Affiliates, or customers and clients or prospective
customers and clients of Company or its Affiliates. For any property of the
Company or its Affiliates not returned within such period, the Company may
withhold the reasonable costs of such property from Consultant’s Fees, at the
Company’s sole discretion, until such property is returned. Anything to the
contrary notwithstanding, Consultant shall be entitled to retain (i) personal
papers and other materials of a personal nature, provided that such papers or
materials do not include Confidential Information, (ii) information showing
Consultant’s compensation or relating to reimbursement of expenses, and
(iii) copies of agreements relating to Consultant’s engagement, or termination
thereof, with the Company.

 

 -7- 

 

  

8.6          Maintenance of Records. Consultant agrees to keep and maintain
adequate, current, accurate, and authentic written records of all
Consultant-Created IPR made by Consultant (solely or jointly with others) during
the term of this Agreement, and for a period of three (3) years thereafter. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that is customary in the industry and/or otherwise
specified by the Company. Such records are and remain the sole property of the
Company at all times and upon Company’s request, Consultant shall deliver (or
cause to be delivered) the same.

 

8.7          Non-Disparagement. During the Consulting Period and at any time
thereafter, the parties agree not to disparage or encourage or induce others to
disparage each other, any of their Affiliates or any of their respective past or
present officers, directors, employees, products or services. For purposes of
this Section 8.7, the term “disparage” includes, without limitation, comments or
statements to the press, to the parties’ or their Affiliates’ employees or to
any individual or entity with whom the the parties or their Affiliates have a
business relationship (including, without limitation, any vendor, supplier,
customer or distributor), or any public statement, that in each case is intended
to, or can be reasonably expected to, materially damage any of the parties.
Notwithstanding the foregoing, nothing in this Section 8.7 shall prevent the
parties from making any truthful statement to the extent, but only to the extent
(A) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, in the forum in which such litigation, arbitration or mediation
properly takes place or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over any of the parties.

 

8.8          Cooperation. During and following the Consulting Period, Consultant
shall give Consultant’s assistance and cooperation willingly, upon reasonable
advance notice, in any matter relating to Consultant’s services to the Company
or its Affiliates, or Consultant’s knowledge as a result thereof as the Company
may reasonably request, including Consultant’s attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceeding relating to matters in which he was involved or
had knowledge by virtue of Consultant’s services to the Company. The Company
will reimburse Consultant for reasonable out-of-pocket travel costs and expenses
incurred by him (in accordance with Company policy) as a result of providing
such requested assistance, upon the submission of the appropriate documentation
to the Company.

 

8.9          No Conflicting Obligations. Consultant represents and warrants that
Consultant has no agreements, relationships, or commitments to any other person
or entity that conflict with the provisions of this Agreement, Consultant’s
obligations to the Company under this Agreement, and/or Consultant’s ability to
perform the Services. Consultant will not enter into any such conflicting
agreement during the term of this Agreement. The parties acknowledge that
Consultant's activities set forth in Section 3.23 of the Disclosure Schedule
provided in connection with the Reorganization Agreement shall not constitute
such conflicting obligations.

 

8.10         Tolling. In the event of any violation of the provisions of this
Section 8, Consultant acknowledges and agrees that the post-termination
restrictions contained in this Section 8 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

 -8- 

 

  

8.11         Survival. This Section 8 shall survive any termination or
expiration of this Agreement.

 

8.12         Obligations Cumulative. The parties acknowledge and agree that the
obligations and covenants contained in this Section 8 is in addition to the
obligations and covenants contained in the Reorganization Agreement.

 

9.           Enforcement of Agreement. The parties acknowledge and agree that
they would be irreparably damaged and continually injured if any of the
provisions of Section 8 are not performed in accordance with their specific
terms and that any breach of Section 8 could not be adequately compensated by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which it may be entitled at law or in equity, the parties shall be entitled to
enforce any provision of Section 8 by a decree of specific performance and to
temporary, preliminary and permanent injunctive or other appropriate equitable
relief to prevent breaches or threatened breaches of Section 8, without posting
any bond or other security (to the extent permitted by law) or showing or
proving any actual damages, the inadequacy of money damages, likelihood of
success on the merits or irreparable harm or other undertaking. Further, the
parties hereby waive any claim or defense that there is an adequate remedy at
law for such breaches or threatened breaches.

 

10.         Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

11.         Notices. All notices, consents and other communications required or
permitted by this Agreement must be in writing and shall be (a) delivered to the
appropriate address by hand, by nationally recognized overnight service or by
courier service (costs prepaid); (b) sent by facsimile or e-mail; or (c) sent by
registered or certified mail, return receipt requested, in each case to the
following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the Person (by name or title) designated below (or to such other
address, facsimile number, e-mail address or Person as a party may designate by
notice to the other parties):

 

Consultant:

 

David W. Evans

4141 Jutland Drive, Suite 215

San Diego, CA 92117

Telephone: 937-548-7970

Facsimile: 937-548-2773

Email: devans@vectorvision.com

 

 -9- 

 

  

with a copy (which shall not constitute notice) to:

 

Robert W. Hicks

Robert W. Hicks & Associates

600 W. Broadway, Suite 700

San Diego, CA 92101

Telephone: 619-236-3403

Email: rhicks@rwhlaw.com

 

Company:

 

Guardion Health Sciences, Inc.

15150 Avenue of Science, Suite 200

San Diego, CA 92128

Attention: Michael Favish

Telephone: 858-605-9055 Ext 201

Facsimile: 858-630-5543

Email: mfavish@guardionhealth.com

 

with a copy (which shall not constitute notice) to:

 

SHEPPARD MULLIN RICHTER & HAMPTON LLP

 

333 South Hope Street, 43rd Floor

Los Angeles, CA 90071

Attention: David I. Sunkin, Esq.

Telephone: (213) 617-4252

Facsimile: (213) 443-2750

Email: dsunkin@sheppardmullin.com

 

All notices, consents, waivers and other communications shall be deemed have
been duly given (as applicable): if delivered by hand, when delivered by hand;
if delivered by overnight service, when delivered by nationally recognized
overnight service; if delivered by courier, when delivered by courier; if sent
via registered or certified mail, three (3) business days after being deposited
in the mail, postage prepaid; or if delivered by email or facsimile, when
transmitted if transmitted without indication of delivery failure prior to 5:00
p.m. local time for the recipient (and if transmitted without indication of
delivery failure after 5:00 p.m. local time for the recipient, then delivery
will be deemed duly given at 9:00 a.m. local time for the recipient on the
subsequent business day, or upon earlier acknowledgment, if acknowledged by the
recipient).

 

12.          Miscellaneous.

 

12.1         Consultant Representation. Consultant hereby represents to the
Company that the execution and delivery of this Agreement by Consultant and the
Company and the performance by Consultant of Consultant’s duties hereunder shall
not constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any other agreement or policy to which
Consultant is a party or otherwise bound, and further that Consultant is not
subject to any limitation on his activities on behalf of the Company or its
Affiliates as a result of agreements into which Consultant has entered except
for obligations of confidentiality with former employers. To the extent this
representation and warranty is not true and accurate, it shall be treated as a
Cause event and the Company may terminate Consultant’s services under this
Agreement for Cause or not permit Consultant to commence providing services
under this Agreement.

 

 -10- 

 

  

12.2         No Mitigation or Offset. In the event of any termination of
Consultant’s services hereunder, Consultant shall be under no obligation to seek
other engagement or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due Consultant under
this Agreement on account of future earnings by Consultant.

 

12.3         Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the parties hereto with respect to its subject
matter and constitutes, along with the Reorganization Agreement, a complete and
exclusive statement of the terms of the agreement between the parties with
respect to the subject matter hereof.

 

12.4         Assignment and Transfer. The provisions of this Agreement shall be
binding on and shall inure to the benefit of the Company and any successor in
interest to the Company who acquires all or substantially all of the Company’s
assets. The Company may assign this Agreement to an Affiliate; provided,
however, that, without Consultant’s consent, no such assignment shall relieve
the Company of its obligations hereunder. Neither this Agreement nor any of the
rights, duties or obligations of Consultant shall be assignable by Consultant,
nor shall any of the payments required or permitted to be made to Consultant by
this Agreement be encumbered, transferred or in any way anticipated, except as
required by applicable laws. All rights of Consultant under this Agreement shall
inure to the benefit of and be enforceable by Consultant’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries.
This Agreement is for the sole benefit of the parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

12.5         Modifications; Waiver; Remedies Cumulative. No provision of this
Agreement may be amended, supplemented, waived or otherwise modified except by a
written agreement executed by all the parties. The rights and remedies of the
parties hereunder are cumulative and not alternative. Neither any failure nor
any delay by any party in exercising any right, power or privilege under this
Agreement or any of the documents referred to in this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given, and (b) no notice to or demand on one party will be deemed to
be a waiver of any obligation of that party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.

 

 -11- 

 

  

12.6       Construction. Unless the express context otherwise requires: (a) the
words “hereof”, “herein”, and “hereunder” and words of similar import, when used
in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (b) the terms defined in the singular
have a comparable meaning when used in the plural, and vice versa; (c)
references herein to a specific Section shall refer to the Sections of this
Agreement; (d) wherever the word “include,” “includes,” or “including” is used
in this Agreement, it shall be deemed to be followed by the words “without
limitation”; (e) any reference to the masculine, feminine or neuter gender shall
include each other gender; and (f) any reference to a party means a party to
this Agreement. The parties agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any applicable law or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party or parties drafting such agreement or document. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.

 

12.7       Code Section 409A.

 

(a)           The parties agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder to the extent applicable (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.

 

(b)           For purposes of Code Section 409A, Consultant’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

12.8       Dispute Resolution; Arbitration. If any contest or dispute arises
between the parties with respect to this Agreement or Consultant’s engagement or
termination thereof, other than injunctive and equitable relief with regard to
Section 9 hereof, such contest or dispute shall be submitted to binding
arbitration in San Diego, California in accordance with the rules and procedures
of the Commercial Arbitration Rules and the expedited arbitration procedures of
the American Arbitration Association (“AAA”) then in effect. The decision of the
arbitrator shall be final and binding on the parties and may be entered in any
court of applicable jurisdiction. The parties shall split the fees of AAA and
the arbitrator, which fees shall be recoverable as costs by the prevailing party
pursuant to Section 12.11.

 

 -12- 

 

  

12.9         Governing Law. In all respects, including matters of construction,
validity and performance, this Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California
applicable to contracts made and performed in that state (without regard to the
choice of law or conflicts of law provisions thereof that would require the
application of the law of any other jurisdiction).

 

12.10        Attorneys’ Fees. If any action, including any arbitration pursuant
to Section 12.9 or equitable action pursuant to Section 9 of this Agreement, is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees (including in-house attorneys costs billed at
reasonable rates) and other costs incurred in that action from the
non-prevailing party, in addition to any other relief to which it may be
entitled.

 

12.11         Execution of Agreement. This Agreement may be executed in
counterpart signature pages executed and delivered via facsimile transmission or
via email with scan or email attachment. Any such counterpart executed and
delivered via facsimile transmission or via email with scan or email attachment
will be deemed an original for all intents and purposes, and all such
counterparts shall together constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 -13- 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  COMPANY       GUARDION HEALTH SCIENCES, INC.       /Michael Favish/   Michael
Favish   President       CONSULTANT       /David W. Evans/   David W. Evans

 

Signature Page to Evans Consulting Agreement

 

 

 

  

SCHEDULE A

 

SERVICES

 

1.    Services:

 

Consultant will dedicate an adequate amount of his business time to providing
the services listed below, as well as on-going services as shall be identified
by Company from time to time.

 

·Identifying and attending medical conferences, trade shows, leadership forums
and other events or programs to advance Company’s or an Affiliate’s business
interests;

·Securing speaking engagements, leadership positions, industry expert
appointments or other engagements within the medical field;

·Identifying, researching, facilitating and interfacing with investors and
potential investors in Company’s or Affiliate’s business;

·Creating introductions (potential partners, providers, etc.) for Company or
Affiliates;

·Attending regular meetings of Company’s or Affiliates’ management team, as
requested from time to time by Company;

·Conducting medical and scientific research in the field of and relating to the
measurement of visual function related to refractive surgery, glaucoma, eye
diseases, visual performance and ocular blood flow;

·Writing and submitting scientific articles in the field of and relating to
measurement of visual function related to refractive surgery, glaucoma, eye
diseases, visual performance and ocular blood flow;

·Performing other duties related to the Business as reasonably requested from
time to time by Company.

 

 -14- 

 